 

 

Case 3:17-cv-01704-KAD Document 42-10 Filed 12/04/18 Page 1 of 26

i

Laurie Spagnuolo

From: Lagasse, Raymond <RLagasse@Post.edu>

Sent: Monday, September 19, 2016 2:13 PM

To: Laurie Spagnuolo

Ce: Kilbourn, Cynthia; Kelsey, Madelaine

Subject: RE: Reilly, Kathryn, ss# 6757, deadline 9/30 (FF Post University)
Laurie,

Good afternoon, the university is not going to appeal Kathryn Reilly filing for unemployment benefits.
Thank you

Ray

 
   

:Ray Lagasse | Assistant Director Of Human Resources

post F & Title [X Coordinator
GHivER Si? ¥e. RLagasse@Post.edu Post University

w. 203.591.7140 800 Country Club Rd.
f. 203.841.1168 ~ Waterbury, CT 06723

toll free 800.345.2562
Visit our blog @

se blog.post.edu seemavomee vn
From: Laurie Spagnuoio [mailto:lspagnuolo@utmcorp.com]
Sent: Monday, September 19, 2016 1:23 PM
To: Kelsey, Madelaine
Cc: Kilbourn, Cynthia; Lagasse, Raymond
Subject: Reilly, Kathryn, ss# 6757, deadline 9/30 (FF Post University)

 

Dear Ms. Kelsey:

UTMC has received a claim on the above claimant for POST UNIVERSITY, INC. Please provide me with the
information below as it pertains to the claimant’s employment/separation.

ALWAYS PROVIDE THE FIRST 6-THEN SUPPLY THE INFORMATION THAT CORRESPONDS TO
THE SEPARATION REASON

1. Position-

2, PT-FT— Per Diem-

3. Date of hire-

4, Last day worked-

5, Reason for separation-

6. Are you protesting this claim? __ Yes No

(if you are protesting this claim, please provide the information, below, that corresponds with the separation.)
i

DEF 90080

eee

 
Case 3:17-cv-01704-KAD Document 42-10 Filed 12/04/18 Page 2 of 26

 

‘i ni

From: Mroz, Don

Sent: Thursday, September 08, 2016 10:06 AM
To: Kelly, Donald; Reese, Bobby

Subject: Re: Tribal Notes

| totally agree with Bobby that we need to stay away from anything that looks like Kathryn’s
departure was due to the numbers. | would change or delete the second paragraph. In addition, |
would also have Kathryn’s departure in a separate email, | thought that is what we agreed

upon. Thanks, Don

 

From: "Kelly, Donald" <DKelly@Post.edu>

Date: Thursday, September &, 2016 at 9:42 AM

To: "Mroz, Don” <DMroz@Post.edu>, "Reese, Bobby" <BReese@Post.edu>
Subject: Tribal Notes

Here is the announcement I'd like to get out. Since the word of Kathryn’s departure is
already out there, | thought it might be best to combine these.

Please note Lisa’s title as Assistant Academic Director. Is that what we had settled on?

Please let me know your comments.
Thanks

  

rea aq ae ~s
oP
Post I isn
UNIVERSITY
We would like to congratulate A} McNamara on his promotion to Assistant Athletic Director effective immediately. Al has been a
fixture within Post’s Athletic department, having served as Post’s Head Coach for Baseball before assuming the position of

 

Athletics Operations Manager-under Athletic Director, Ronnie Palmer. -AJ Joined Post.in.2006.and.has.been.a mainstay in much... -

of the change that has seen the University grow from a small number of supported sports programs to our current 21 NCAA
sports teams as well as sports such as Sprint Football, Cheerleading and Equine.

Changes in Main campus Admissions:
Over the past year, Post has experienced many of the same pressures toward on-campus enrollment that have affected many

colleges and Universities our size. While the quality of our incoming students has steadily increased over the years, our overall
growth has been an ongoing struggle. During the past several months, we have realigned our Main Campus Admissions and

DEF oc0s1

 
Case 3:17-cv-01704-KAD Document 42-10 Filed 12/04/18 Page 3 of 26

Rise

Advising areas under Bobbie Reese, our Chief Operating Officer. This helped underscore our intention to have Post viewed as
One University, encompassing both on-line, site as well as on-ground programs.

This realignment has resulted in several changes in approach, structure and in staffing. We are announcing today that Kathryn
Reilly, Director of Main Campus Admissions has left the organization. We are pleased to announce the promotion of two of our
current staff members to the position of Assistant Director of Admission, effective immediately:

Virginia Folger will be moving fron her position as Senior Admissions Counselfor to the role of Assistant Director of Transfer
Admissions. Virginia has been with Post’s Admissions office for almost four years and will be looking forward to seeing some of
her first admitted students graduating soon!

Lisa Cassella, former Campus Admissions Representative, will assume the role of Assistant Admissions Director as well. Lisa

joined Post a little over a year ago. A graduate of Eastern Connecticut State University, Lisa came to Post with significant
experience as a Marketing Coordinator, much of it in the Higher Education arena.

Please join us in wishing well to these individuals in their new roles.

Donald Kelly | Vice President of Human Resources

e. DKelly@Post.edu Post University
w. 203.591.7394 800 Country Club Rd.
f, 203.841.1052 . Waterbury, CT 06723

toll free 800.345.2562

This communication, including attachments, may contain information that is privileged or confidential ta Post University, [¢ constitutes non-
public mformation intended to be conveyed only to the designaled recipient(s). If you believe that you are not the intended recipient and/or
have received this communication in error please notify the sender immediately by return e-mail and promptly delete this e-mail, inelnding
attachments withaul reading or saving them in any manner. The mmauthorized use, dissemination, distribution, or reproduction of this e-mail, is
prokibiied and may be unlawful.

 

Don Mroz, Ph.D. | President

e. DMroz@Post.edu Post University

w. 203.596.4666 800 Country Club Rd.
Ff, 203.841.1191 Waterbury, CT 06723

toll free 800.345.2562
Follow me on Twitter @PostPrez

DEF 90082

 
Case 3:17-cv-01704-KAD Document 42-10 Filed 12/04/18 Page 4 of 26

 

 

| ecient oa
From: Mroz, Don

Sent: Thursday, September 08, 2016 2:01 PM

To: Kelly, Donald

Subject: Re: Tribal Notes Revision

DK,

Why did you label this as Tribal Notes? Was that a mistake? Don

Sent from my iPhone
President, Post University
Cell - 203-695-4091

Post U - 203-596-4666
Home - 203-283-7098

On Sep 8, 2016, at 11:15 AM, Kelly, Donald <DKelly@Post.edu> wrote:

Second pass at it... Next memo will include an introduction of Ted Lukamski (MC Admissions) as weil as the
promotions of Lisa and Virginia.

DIC

<image001.png>
Changes in Main campus Admissions:
We are announcing today that Kathryn Reilly, Director of Main Campus Admissions has left the
organization. Kathryn joined Post almost two years ago and was instrumental brining about the restructuring of

the international Student Office in addition to Main Campus Admissions. We thank Kathryn for her
contributions and wish her well in her new endeavors,

Donald Kelly | Vice President of Human Resources

e, DKelly@Post.edu Post University
w, 203.591.7394 800 Country Club Rd.
f, 203.841.1052 Waterbury, CT 06723

toll free 860.345.2562

DEF 00083

 
Case 3:17-cv-01704-KAD Document 42-10 Filed 12/04/18 Page 5 of 26

This communication. including attachments, may contain information that is privileged of confidential to Post Universiry. It
constitutes non-public information intended to be conveyed only to the designated recipient(s}, Lf you believe that you are not
the intended recipient and/or have received this commyunication in error please notify the sender immediately by return e-mail
and promptly delete this e-mail, including attachments without reading or saving them in any manner. The unauthorized use,
dissemination, distrilution, or reproduction of this e-mail, is prohibited and may be unlawful.

 

Don Mroz, Ph.D. | President

e, DMroz@Post.edu Post University .

w. 203.596.4666 800 Country Club Rd.
f, 203.841.1191 Waterbury, CT 06723

toll free 800.345.2562
Follow me on Twitter @PostPrez

DEF 00084

 
ie aT
From: Mroz, Don

Sent: Thursday, September 08, 2016 3:24 PM

To: Kelly, Donald

Subject: Re: Tribal Notes Revision

Case 3:17-cv-01704-KAD Document 42-10 Filed 12/04/18 Page 6 of 26

 

| just think on something so sensitive we probably should not put it under that title. Just my take on it, Don

Sent from my iPhone
President, Post University
Call - 203-695-4091

Post U - 203-596-4666

Home -

203-283-7098

On Sep 8, 2016, at 3:20 PM, Kelly, Donald <Dkelly@Post.edu> wrote:

| will need to get some form of communication out and | was looking at wording. It was, for good or bad, a
conscious decision around getting information to people. In my thought, there will be a variety of “Tribal

Notes”; some announcements; some information... just trying it out, | guess.

in retrospect, It might raise a few questions..and probably deserved more of a set-up.

BK

Donald Kelly | Vice President of Human Resources

e. DKally@Post,edu Post University
w, 203.591,7394 800 Country Club Rd,

f, 203.841.1052 Waterbury, CT 06723
: toll free 800.345.2562

Fram: Mroz, Don

Sent: Thursday, September 08, 2016 2:01 PM
To: Kelly, Donald

Subject: Re: Tribal Notes Revision

DK, .
Why did you label this as Tribal Notes? Was that a mistake? Don

Sent from my iPhone
President, Post University
Cell - 203-695-4094

Post U - 203-596-4666
Home - 203-283-7098

DEF 00085

 
Case 3:17-cv-01704-KAD Document 42-10 Filed 12/04/18 Page 7 of 26

On Sep 8, 2016, at 11:15 AM, Kelly, Donald <DKelly@Post.edu> wrote:

Second pass at it... Next memo will include an introduction of Ted Lukomski (MC Admissions} as
well as the promotions of Lisa and Virginia.

ok

<jmage0O1,png>
Changes in Main campus Admissions:
We are announcing today that Kathryn Reilly, Director of Main Campus Admissions has left the
organization. Kathryn joined Post almost two years ago and was instrumental brining about the

restructuring of the International Student Office in addition to Main Campus Admissions. We
thank Kathryn for her contributions and wish her well in her new endeavors.

Donald Kelly | Vice President of Human Resources |

e. DKelly@Post.edu Post University
w. 203.591.7394 800 Country Club Rd.
f, 203.841.1052 Waterbury, CT 06723

toll free 800,345,2562

This communication, including attachments, may contain information that is privileged or confidential to
Post University. i constitutes non-public information intended to be conveyed only to the designated
recipients). lf you believe that you are not the intended recipient and/or have received {his coromunication
in error please notify the sender immediately by return e-mail and promptly delete this e-mail, including
aitachments wilhout reading or saving them in any manner, The wnauthorized use, dissemination,
distribution, or repreduction of this é-mail, is prohibited and may be unlewful.

DEF 00086

 
Case 3:17-cv-01704-KAD Document 42-10 Filed 12/04/18 Page 8 of 26

Don Mroz, Ph.D. | President

e. DMroz@Post.edu Post University
w. 203.596.4666 800 Country Ciub Rd.
fF. 203.841.1191 Waterbury, CT 06723

tall free 800.345.2562
Follow me on Twitter @PostPrez

Don Mroz, Ph.D.| President

e, DMroz@Post.edu Post University
w. 203.595,4666 800 Country Club Rd.
f. 203.841.1191 Waterbury, CT 06723

toll free 800.345,2562
Follow me on Twitter @PostPrez

DEF 00087
Case 3:17-cv-01704-KAD Document 42-10 Filed 12/04/18 Page 9 of 26

 

Ls me

From: Mroz, Don

Sent: Friday, September 09, 2016 12:34 PM

To: Kelly, Donald

Subject: Re: Post University - Prepaid Mailing Label

Thanks, have you spoken to her?

Sent from my iPhone
President, Post University
Cell - 203-695-4091

Post U ~ 203-596-4666
Home - 203-283-7098

On Sep 9, 2016, at 12:22 PM, Kelly, Donald <DKelly@Post.edu> wrote:

Kathryn’s new phone number.. though you might want it.
DK

Donald Kelly | Vice President of Human Resources

é, DKelly@Post.edu Post University
w, 203.591.7394 806 Country Club Rd.
f. 203.841.1052 Waterbury, CT 06723

toll free 800.345.2562

From: Kathryn Reilly [mailto:reillykathryn@yahoo.com}
Sent: Friday, September 09, 2016 9:48 AM

To: Lagasse, Raymond
Ce: Kelly, Donald
Subject: Re: Post University - Prepaid Mailing Label

Good morning Ray,

thank you for the mailing label. | just purchased a new phone last night & | am getting word out today to family &
friends about the new number. if you want to shut the Post phone off at the end of the day that should be fine.

| will return it to you shortly. Don thank you again for your kindness in allowing me to hold onto the phone for a
few extra days while | sorted this out. My new number if you should need it is 860-960-6051

All the best,
Kathryn

DEF 00088
Case 3:17-cv-01704-KAD Document 42-10 Filed 12/04/18 Page 10 of 26

Don Mroz, Ph.D. | President

e. DMroz@Post.edu Post University
w, 203.596.4666 800 Country Club Rd.
f. 203.841.1191 Waterbury, CT 66723

toll free 800.345.2562
Follow me on Twitter @PostPrez

 

From: “Lagasse, Raymond" <RLagasse@Post.edu>

To: “reillykathryn@yahoo.com”™ <reillykathryn@yaheo.com>

Cc: "Lagasse, Raymond" <RLagasse@Poast.edu>
Sent: Friday, September 9, 2016 9:08 AM
' Subject: Post University - Prepaid Mailing Label

Kathryn,
Good morning. Don Kelly asked if | would send you a prepaid mailing label to make it easier

for you to return the university cell phone. The label is attached to this email and if you have
any probiems, please iet me know.

vir,
Ray
<ego.jps> Ray Lagasse | Assistant Director Of Human Resources & Title D
Coordinator
ae. RLagasse@Post.edu Post University
w. 203.591.7140 800 Country Club Rd.
f. 203.841.4168 Waterbury, CT 06723
Visit our blog @ blog.post.edy toll free 800.345.2562

This communication, including attachments, may contain infermation that is privileged or coniiderntial to Past
University. It constitules non-public information intended fe be conveyed only to the designated recipient(s). if you
believe that you ara not the intended recipient and/or have received this communication in error please notify the
sender immediately by return e-mail and promptly delete this e-mail, including attachments without reading or
saving them in aey manner. The unauthorized use, dissemination, distribution, or reproduction of this e-mail, is
prohibited and may be unlawful.

DEF 00089

 
Case 3:17-cv-01704-KAD Document 42-10 Filed 12/04/18 Page 11 of 26

 

i

From: Mroz, Don

Sent: Friday, September 09, 2016 3:00 PM

Ta: Kelly, Donaid

Subject: Fwd: Checking In

Attachments: post-125th-logos.png; post-125th-logas.png
FYI

Sent from my iPhone
President, Post University
Cell - 203-695-4091

Post U - 203-596-4666
Home - 203-283-7098

Begin forwarded message:

From: Kathryn Reilly <reillyka’ ahoo.com>
Date: September 9, 2016 at 2:59:02 PM EDT

To: "Mroz, Don" <DMroz(@)Post.edu>

Subject: Re: Checking In

Reply-To: Kathryn Reilly <reillykathryn@yahoo.com>

Thanks Don, }t means a lot to know | have your support.

| wil stay in touch & yes would like to find a time to get together some point soon. Even though | suspected this
might happen, once it did | was totally unprepared, | have never gone through this before so | guess / didn’t know
what to expect.

Have a good weekend at the cape & please send my best to Susan. Talk soon

Kathryn

Don Mroz, Ph.D. | President

e. DMroz@Post.edu Post University
w. 203,596,4666 , 800 Country Club Ra.
f. 203.841.1191 Waterbury, CT 06723

toll free 800.345.2562
Follow me on Twitter @PostPrez

 

From: “Mroz, Don" <DMrez@Post.edu>

To: "reillykathryn@yahoo.com” <reillykathryn@yahoo.com>
Sent: Thursday, September 8, 2016 1:25 PM

Subject: Checking In
Dear Kathryn,
| am so very sorry! | don't exactly know what to say except please let me know what I can do

to support you. Sorry | had a Doctor's Appointment yesterday so | was not here, not that it
DEF 90080
Case 3:17-cv-01704-KAD Document 42-10 Filed 12/04/18 Page 12 of 26

would have helped in any way, but | would have liked to have seen you. Susan and | are on
our way to the Cape tonight for the week-end, but | am back on Monday. if you would like to
get together for dinner or drinks just let me know. Please know, | think you are the best, and |
will support you in any way | can. Warm Regards, Don

 

Don Mroz, Ph.D. ————— =

President

800 Country Club Rd., Waterbury, CT 06723
Toll Free 800.345.2562

6. DMroz@Post.edu

w, 203.596.4666

f. 203.841.1191

 

Follow me on Twitter @PostPrez

 

This communication, including attachments, may contain information that is privileged or confidential ta Post
University. It constitutes non-public information intended to be conveyed only to the designated recipient(s). I you
believe that you are not the intended recipient and/or have received this communication in error please notify the
sender immediately by return e-mail and promptly delete this e-mail, including attachments without reading or
saving them in any manner. The unauthorized use, dissermination, distribution, or reproduction of this e-mail, is
prohibited and may be unlawful.

[| =

 

DEF 00091

 
on,

Case 3:17-cv-01704-KAD Document 42-10 Filed 12/04/18 Page 13 of 26

 

piace saad seeinenabanianiuiaies jensen eee
From: Mroz, Don

Sent Saturday, October 22, 2016 11:20 AM

To: Kelly, Donald

Subject: Re: Kathryn Reilly

Thanks for this information. Susan and I will not reach out to her. Any idea what she is looking for? Don

Sent from my iPhone
President, Post University
Cell - 203-695-4091

Post U - 203-596-4666
Home - 203-283-7098

On Oct 22, 2016, at 10:59 AM, Kelly, Donald <DKelly@Post.edu> wrote:

Don,

Just to let you know, I did reach out to Kathryn yesterday to let her know that the deadline for signing her
Walver for Severance was yesterday. We had not heard from her and I didn’t want her to miss out.

I did get a note from her saying that she has retained counsel so.. we won't be getting the release back. Tt will
be another filing in the near future. From here on out, I can't contact her. I know that you had mentioned
getting together with her so I wanted to let you know what I found out. Her note was short.. just a "thanks" for
reaching out and notice to me that she won't be sending her agreement in, having engaged an attorney.

Thought you should know. I haven't mentioned this to anyone else yet.
DK

Donald Kelly | Vice President of Human Resources

@, DKelly@Post.edu Post University
w, 203,591,7394 800 Country Club Rd.
f. 203.841.1052 Waterbury, CT 06723

toll free 80G6.345,2562

This communication, inclading attachments. may contain information that is privileged or confidential to Post University. It
constitutes non-public information intended to be conveyed only to the designated recipient(s). If you believe that you are not
ihe intended recipient and/or have received this communication in error please notify the sender immediately by rettim e-mail
and promptly delete this e-mail, including attachments without reading or saving them in any manner. ‘The unauthorized use,
dissemination, distribution, or repraduction of this e-mail, is prohibited and may be unlawful.

DEF 90092

 
Case 3:17-cv-01704-KAD Document 42-10 Filed 12/04/18 Page 14 of 26

Don Mroz, Ph.D. | President

e. DMrez@Postedu Post University
w, 203.596.4666 800 Country Club Rd.
f. 203.841.1191 Waterbury, CT 06723

toll free 800.345.2562
Follow me on Twitter @PostPrez

DEF 09093

 
Case 3:17-cv-01704-KAD Document 42-10 Filed 12/04/18 Page 15 of 26

 

 

 

sidan THON Se
From: Reese, Bobby

Sent: Thursday, September 08, 2016 9:56 AM

To: Kelly, Donald; Mroz, Don

Subject: RE; Tribal Notes

COUPLE THINGS....

| wouldn’t put these items together... | would include all the promotions and “good stuff” in one and KR in a separate note. As
far as Lisa... She is an Assistant Director of Admissions... Not sure you meant Academic... Concerning Katheryn, We need to
saty away from numbers and things like “Pressures toward on-campus enrollment”... Lets discuss at 10:00 when you swing by...

Bobby Reese| Chief Operating Officer

e. BReese@Post.edu Post University
w. 203.596.4548 800 Country Club Rd.

Waterbury, CT. 06723
vnen VOM FOO 800.345 2562 ceca nena cn sont mire eat an ey gens at

From: Kelly, Donald

Sent: Thursday, September 8, 2016 9:42 AM

To: Mroz, Don <DMroz@Past.edu>; Reese, Bobby <BReese@Post.edu>
Subject: Tribal Notes

Importance: High

Here is the announcement Id like to get out. Since the word of Kathryn’s departure is
already out there, | thought it might be best to combine these.

Please note Lisa’s title as Assistant Academic Director. Is that what we had settled on?

Please let me know your comments.
Thanks

 
  

Post JE ree

" aE OSS rid eh RSE

UNIVERSITY

We would like to congratulate AJ McNamara on his promotion to Assistant Athletic Director effective immediately. AJ has beena
fixture within Post's Athletic department, having served as Post’s Head Coach for Baseball before assuming the position of

Athletics Operations Manager under Athletic Director, Ronnie Palmer. AJ Joined Post in 2006 and has been a mainstay in much
DEF 00004

 
\ Case 3:17-cv-01704-KAD Document 42-10 Filed 12/04/18 Page 16 of 26

of the change that has seen the University grow from a small number of supported sports programs fo our current 21 NCAA
sports teams as well as sports such as Sprint Football, Cheerleading and Equine.

Changes In Main campus Admissions:

Over the past year, Post has experienced many of the same pressures toward on-campus enrollment that have affected many
colleges and Universities our size. While the quality of our incoming students has steadily increased over the years, our overall
growth has been an ongoing struggle. During the past several months, we have realigned our Main Campus Admissions and
Advising areas under Bobbie Reese, our Chief Operating Officer. This helped underscore our r intention to have Post viewed as
One University, encompassing both on-line, site as well as on-ground programs.

This realignment has resulted in several changes in approach, structure and In staffing. We are announcing today that Kathryn
Reilly, Director of Main Campus Admissions has left the organization. We are pleased to announce the promotion of two of our
current staff members to the pasition of Assistant Director of Admission, effective immediately:

Virginia Folger will be moving from her position as Senior Admissions Counsellor to the role of Assistant Director of Transfer
Admissions. Virginia has been with Post’s Admissions office for almost four years and will be looking forward to seeing some of
her first admitted students graduating soon!

Lisa Cassella, former Campus Admissions Representative, will assume the role of Assistant Admissions Director as well. Lisa

joined Post a little over a year ago. A graduate of Eastern Connecticut State University, Lisa came to Post with significant
experience as a Marketing Coordinator, much of it in the Higher Education arena,

Please join us in wishing well to these individuals In their new roles.

Donald Kelly | Vice President of Human Resources

e. DKelly@Postedu Post University
w. 203.591.7394 800 Country Club Rd.
f. 203.841.1052 Waterbury, CT 06723

toll free 800.345.2562 -

This communication, including attachments, may contain information that is privileged or confidential to Post University. It constitutes non-
public information intended to be conveyed only to the designated recipient(s). if you believe that you are not the intended recipient and/or
have received this communication in error please notify the sender immediately by return e-mail and promptly delete this e-mail, including
attachments without reading or saving them in any manner, The unauthorized use, dissemination, distribution, or reproduction of this e-mail, is
prohibited and may be unlawfil,

DEF 00095

 
Case 3:17-cv-01704-KAD Document 42-10 Filed 12/04/18 Page 17 of 26

 

(i - sssinanaanaaaal
From: Kelly, Donald

Sent: Thursday, September 08, 2016 9:42 AM

To: Mroz, Don; Reese, Bobby

Subject: Tribal Notes

Importance: High

Here is the announcement I’d like to get out. Since the word of Kathryn’s departure is
already out there, | thought it might be best to combine these.

Please note Lisa’s title as Assistant Academic Director. Is that what we had settled on?

Please let me know your comments.
Thanks

 

oar
Post Jb ia
UNIVERSITY

We would like to congratulate AJ McNamara on his promotion to Assistant Athletic Director effective immediately. AJ has been a
fixture within Past’s Athletic department, having served as Post’s Head Coach for Baseball before assuming the position of
Athletics Operations Manager under Athletic Director, Ronnie Palmer. AJ Joined Post in 2006 and has been a mainstay in much
of the change that has seen the University grow from a small number of supported sports programs to our current 21 NCAA
sports teams as well as sports such as Sprint Footbail, Cheerleading and Equine.

Changes in Main campus Admissions:

Over the past year, Post has experienced many of the same pressures toward on-campus enrollment that have affected many
colleges and Universities our size. While-the quality of our incoming students has steadily increased over the years, our overall -
growth has been an ongoing struggle. During the past several months, we have realigned our Main Campus Admissions and
Advising areas under Bobbie Reese, our Chief Operating Officer. This helped underscore our intention to have Post viewed as
One University, encompassing both on-line, site as well as on-ground programs,

This realignment has resulted in several changes In approach, structure and in staffing. We are announcing today that Kathryn
Reilly, Director of Main Campus Admissions has left the organization. We are pleased to announce the promotion of two of our
current staff members to the position of Assistant Director of Admission, effective immediately:

Virginia Folger will be moving from her position as Senior Admissions Counsetlor to the role of Assistant Director of Transfer
Admisstons. Virginia has been with Past’s Admissions office for almost four years and will be looking forward to seeing some of
her first admitted students graduating soon!

DEF 60096

 
Case 3:17-cv-01704-KAD Document 42-10 Filed 12/04/18 Page 18 of 26

Lisa Cassella, former Campus Admissions Representative, will assume the role of Assistant Admissions Director as well, Lisa
joined Post a little over a year ago. A graduate of Eastern Connecticut State University, Lisa came to Post with significant
experience as a Marketing Coordinator, much of it in the Higher Education arena.

Please join us in wishing well to these individuals in their new roles.

Donald Kelly | Vice President of Human Resources

e. DKellv@Post.edu Post University
w,. 203.591.7394 800 Country Club Rd.
F, 203.841.1052 Waterbury, CT 06723

toll free 800.345.2562

This communication, iacliding attachments, may contain information thai is priviigged or confidential to Post University. lt constitutes non-
public information intended to be conveyed only to the designated recipientts), (f you belleve fhat you are nol the lntended recipient and/or
have received this communication it error please notify the gender lnsnodiately by returm eaiail and qvomptly delete this e-mail, including
aleachments without reading or saying them in any manner. The unauthorized use, dissemination, distribution, or repr oduction of this eanail, is
prohibited and may be unlawful. :

DEF 00097
Case 3:17-cv-01704-KAD Document 42-10 Filed 12/04/18 Page 19 of 26

 

niall semmamaaeeens nen
From: Hopkins, John

Sent: Monday, October 24, 2016 7:38 AM

Ta: Vicki Whisenhant

Subject: Fwd: Kathryn Reilly

FYI....Kathryn was an MC admissions director we recently let go. She was abusive and incompetent.

Sent from my iPad

Begin forwarded message:

From: “Kelly, Donald" <DKelly@Post.edu>
Date: October 24, 2016 at 7:01:10 AM EDT
To: "Hopkins, John" <jhopkins@Post.edu>, "Allen, Scott" <ScAllen@post.edu>, "Kelsey, Madelaine"

<mkelsey@Post.edu>
Subject: Kathryn Reilly

Lreached out to Kathryn Reilly last Friday to remind her that her deadline was up for signing her Waiver and
Release document. She had 45 days in which to do it. I heard back from her on Saturday that she has engaged
counsel and won't be returning it.

T'll contact Ed Richters at Jackson Lewis to let him know that we will (eventually) be seeing something,

Just wanted you to know. I have not heard any response back from Curtis about his revised offer.
DK

Donald Kelly | Vice President of Human Resources

e. DKelly@Post.edu Post University
w. 203,591,7394 860 Country Club Rd.
f. 203.841.1052 ~ Waterbury, CT 06723.

toll free 800.345.2562

This communication, including attachments, may contain information that is privileged or confidential to Post University. It
constitutes nor-public information intended to be conveyed only to the designated recipient(s), Hf you believe that you are not
the intended recipient and/or have received this communication in error please notify the sender immediately by return e-mail
and promptly delete this e-mail, including attachments without reading or saving them in any manner. The unauthorized use,
dissemination, distribution, or reproduction of this e-mail, is prohibited and may be unlawful.

BEF 00098

 
Case 3:17-cv-01704-KAD Document 42-10 Filed 12/04/18 Page 20 of 26

John L. Hopkins | Chief Executive Officer

e. fhopkins@Post.edu Post University
w. 203.596.4510 860 Country Club Rd.

Waterbury, CT. 06723
toll free 800.345.2562

DEF 00099

 
Case 3:17-cv-01704-KAD Document 42-10 Filed 12/04/18 Page 21 of 26

 

 

iti we rmenemmmmmneniniiinii nnn
From: Keily, Donaid

Sent: , Thursday, September 08, 2016 1:03 PM

Subject: Tribal Notes

Importance: High

   

ge \

} o
Post Jk 1999
UNIVERSITY

Changes in Main Campus Admissions:

We are announcing today that Kathryn Reilly, Director of Main Campus Admissions has left the organization. Kathryn
joined Post almost two years ago and was instrumental bringing about the restructuring of the International Student
Office in addition to Main Campus Admissions. We thank Kathryn for her contributions and wish her well in her new

endeavors.

Donald Kelly | Vice President of Human Resources

e. DKelly@Post.edu Post University
w. 203,591,7394 800 Country Club Rd.
f. 203.841.1052 Waterbury, CT 06723

toll free 800.345.2562

This communication, including attachments, may contain information that is privileged or confidential ta Post University. It constitutes nen-
public information intended to be conveyed only to the designated recipieni(s}. if you believe that you are nof the intended recipient and/or
have received this communication in error please notify the sender immediately by return e-mail and promptly delete this e-mail, including
attachments without reading or gaving them ta any manner. The unauthorized use, dissenvination, distribution, or reproduction of this e-mail, is
prohibited and may be unlawful.

Donald Kelly | Vice President of Human Resources

e. DKelly@Post.edu Post University
w. 203.591.7394 800 Country Club Rd.
f, 203.841,1052 Waterbury, CT 06723

toll free 800.345.2562

DEF 00112

 
Case 3:17-cv-01704-KAD Document 42-10 Filed 12/04/18 Page 22 of 26

 

Freee anid NAA
From: Kelly, Donald

Sent: Monday, November 14, 2016 11:32 AM

To: Reese, Bobby

Subject: FW: Kathryn Reilly's letter

Bobby,

Should have copied you on this as well. The letter just came in late morning today.
DK

Donald Kelly | Vice President of Human Resources

e. DKelly@Post.edu Post University
w. 203.591.7394 800 Country Club Rd.
F. 203.841,4052 Waterbury, CT 06723

toll free 800.345.2562

From: Kelly, Donald .
Sent: Monday, November 14, 2016 11:21 AM

To: Hopkins, John; Mroz, Don

Cc: Allen, Scott; Whisenhant, Vicki; Kelsey, Madelaine; Lagasse, Raymond
Subject: Kathryn Reilly's letter

John & Don,

As you may know, we have Just received a copy of letter from Kathryn’s attorney (Heena Kapadia} who has requested we
contact her to discuss resolution before November 22™, There are no specific requests in the letter, just a request for contact.

| have sent a copy of the letter to Ed Richters, our attorney at Jackson Lewis. |’Il let you know as soon as | hear from him.

DK

Donald Kelly | Vice President of Human Resources

e, Dkelly@Post.edy Post University
w. 203.591.7394 800 Country Club Rd.
Ff. 203.841.1052 Waterbury, CT 06723

toll free 800.345.2562

This cornmunication, inchiding attachments, may contain information that is privileged or confidential to Post University. It constitutes non-
i Er e

public information intended to be conveyed only to the designated recipient(s), If you believe that you are not the intended recipient and/or
DEF 00113
Case 3:17-cv-01704-KAD Document 42-10 Filed 12/04/18 Page 23 of 26

From: Hopkins, John [jhopkins@Post.edu]
Sent: Thursday, September 01, 2016 10:35 AM
To: Reese, Bobby

Subject: Re: KR

Good with me...

 

From: “Reese, Bobby" <BReese@Post.edu>
Date: Thursday, September 1, 2016 at 10:32 AM
To: John L Hopkins <jhopkins@Post.edu>
Subject: KR

John,

| believe the decision we landed on about KR is the right decision. We need a change on MC as we have
a huge hill to climb. it’s not about the numbers.... That we can correct. Let me know If you have
thoughts that I’m missing otherwise | want to stick with the plan of Ted coming In and lets open up the

search.

BLR

Bobby Reese | Chief Operating Officer

é. BReese@Post.edu Past University
w. 203.596,4548 800 Country Club Rd,

Waterbury, CT. 06723
toll free 800.345.2562

This communication, including attachments, may contain information that is privileged or confidential to Post
University. It constitutes non-public information intended to be conveyed only to the designated recipient(s}. you
believe that you are not the intended recipient and/or have received this communication in error please notify the
sender immediately by rejumm e-mail and promptly delete this e-mail, including attachments without reading or
saving them in any manner, The unauthorized use, dissemination, distribution, or reproduction of this e-mail, is
prohibited and may be unlawful.

John L. Hopkins | Chief Executive Officer

e. jhopkins@Post.edu Post University

w. 203.596.4510 800 Country Club Rd.
Waterbury, CT, 06723
toll free 800.345.2562

CONFIDENTIAL DEF 001314
Subject to Court's Order

 
Case 3:17-cv-01704-KAD Document 42-10 Filed 12/04/18 Page 24 of 26

CONFIDENTIAL DEF 001315
Subject to Court's Order

 
Case 3:17-cv-01704-KAD Document 42-10 Filed 12/04/18 Page 25 of 26

From: Christoph R. Paievich [christoph_palevich@ hotmail.com]
Sent: Tuesday, August 16, 2016 4:07 PM

To: Reese, Bobby

Subject: Post University

Attachments: Chris Palevich CVResume 1.7.1 Revised.doc

Hi Bobby,

Long time, no talk! Rich passed your information off about a week ago and wanted to
follow up with you directly!

i was hoping to touch base with you regarding openings within Post! i'd love to see if
there are any openings, within the corporate level, | could start utilizing my experiences;
enhancing graduates outcomes as well as building up the schools recognition within the
area!

it's been awhile but I'd love to have a chance to work with you guys again!
Sincerely,

Chris Palevich

Privileged and Confidential: This communication, including attachments, Is for the exclusive use of addressee and may contain
proprietary, confidential, and/or privileged information. if you are not the intended recipient, any use, disclosure, dissemination, or
distribution is strictly prohibited.

 

CONFIDENTIAL DEF 001316
Subject to Court's Order
Case 3:17-cv-01704-KAD Document 42-10 Filed 12/04/18 Page 26 of 26

From: Reese, Bobby

Sent: Thursday, September 01, 2016 10:32 AM
To: Hopkins, John

Subject: KR

John,

! believe the decision we landed on about KR is the right decision. We need a change on MC as we have
a huge hill to climb. [t's not about the numbers... That we can correct. Let me know if you have
thoughts that I’m missing otherwise | want to stick with the plan of Ted coming in and lets open up the

search.

BLR

CONFIDENTIAL DEF 001356
Subject to Court's Order

 

 
